Electronically Filed
                                                      Supreme Court
                                                      SCPW-10-0000018
                                                      03-NOV-2010
                                                      08:40 AM
                       NO. SCPW-10-0000018


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 MICHAEL C. TIERNEY, Petitioner,


                               vs.


              DISTRICT COURT OF THE FIRST CIRCUIT,

                  STATE OF HAWAI'I, Respondent.



                       ORIGINAL PROCEEDING

      (CIVIL NOS. 1SS09-1-0267, 1SS09-1-0268, 1SS09-1-0269,

                 1SS09-1-0470, and 1SS09-1-0471)



                              ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

   and Circuit Judge Garibaldi, assigned by reason of vacancy)


          Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.    See

Kema v. Gaddis, 91 Hawai'i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.).   Therefore,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.

          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED:   Honolulu, Hawai'i, November 3, 2010.

                               /s/    Mark E. Recktenwald

                               /s/    Paula A. Nakayama

                               /s/    Simeon R. Acoba, Jr.


                               /s/    James E. Duffy, Jr.   


                               /s/    Colette Y. Garibaldi





                                 2